DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1-5, 7-10 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenck et al. (US 20150335985).
As to claim 1, Schenck discloses a method of making a snowsport apparatus with non-Newtonian materials (Abstract).  Schenck discloses that the method comprises of forming a core by: forming a core body including an outer surface including an upper surface and a lower surface, the core body including a first thickness defining a first vertical distance from the at least a first point on the upper surface to a corresponding at least a first point on the lower surface; shaping the core body to include the first thickness and a second thickness (paragraph 22), the second thickness defining a second vertical distance from at least a second point on the upper surface to a 
As to claim 2, the method of claim 1 is taught as seen above.  Schenck discloses that a fluid impermeable material may be placed around the first material ( as the non-Newtonian material is part of the core and the core is laminated together, thus, the lamination around the core serves as a fluid impermeable layer around said non-Newtonian material (Id.).
As to claim 3, the method of claim 1 is taught as seen above.  Scheck discloses that rubber strips are installed as a buffer element in the first material (Fig. 1-9; paragraphs 21 and 30-39).
As to claim 4, the method of claim 1 is taught as seen above.  Schenck discloses that the first material is incorporated into the core (Id.).
As to claim 5, the method of claim 4 is taught as seen above.  Schenck discloses that the core may be formed from the first material (Id.).
As to claim 7, the method of claim 4 is taught as seen above.  Schenck discloses wherein incorporating the first material further comprises of forming at least a void including an interior surface (140) and incorporating the first material in the at least a void (Fig. 7, 8; paragraph 37).  

As to claims 9 and 10, the method of claim 7 is taught as seen above.  Schenck discloses that the void further comprises at least an opening in the outer surface, and further comprising sealing the opening (the channel 140 includes the top opening to the outer surface and as the first material is part of the core and the core is laminated together, thus the lamination around the serves as the fluid impermeable layer around, thus sealing the interior surface and securing the first material within the channel (Id.).
As to claim 11, the method of claim 10 is taught as seen above.  Schenck discloses that all of the components may be laminated/adhered together and secured by use of epoxy resin (paragraph 26), which would result in securing the first material (NNM) in place by adhering it in place.  
As to claim 16, the method of claim 1 is taught as seen above.  Schenck discloses wherein incorporating the first material further comprises incorporating the first material in a layer between the core and the base (the sheet layer 110, which is similar to sheet layer 20 between the base 10 and the core 25 which incorporates the non-Newtonian material (Fig. 1-9 and paragraph 34-39).
As to claims 17 and 18, the method of claim 1 is taught as seen above.  Schenck discloses installing a sidewall 40 adjacent a lateral wall of the core body (Fig. 1-9; paragraph 24, 36 and 39), wherein said sidewall may be incorporated with the non-Newtonian material (Id.).

As to claims 20-21, the method of claim 1 is taught as seen above.  Schenck discloses installing an end spacer 45 adjacent to the terminal surface of the core body wherein the first material is incorporated into said end spacer (i.e. a void within said end spacer (Id.; paragraph 38). 

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schenck et al. (US 20150335985) in view of Hayashi et al. (US 4590023).
As to claim 6, the method of claim 5 is taught as seen above. Schenck fails to specifically teach or disclose that the first material may be molded to form the core.  Hayashi teaches a similar ski manufacturing method including forming the core by molding the first material into the form of the core (Fig. 4-14; column 2, line 20 – column 3, line 16). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the core forming method of Hayashi in the method taught by Schenck because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional method of providing a first material in a desired shape for use as a core in a ski manufacturing process.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claims 12-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenck et al. (US 20150335985).
As to claim 12, the method of claim 1 is taught as seen above.  Schenck fails to specifically teach a step of incorporating the first material in the base.  However, Schenck does teach that “In the same discontinuous manner, the non-Newtonian material may be incorporated into at least one portion of a sidewall, a core and a sheet layer.  The locations described within the laminated ski structure are examples and other location may be used as swell, particularly for a structure that may differ from the typical structure described”- paragraph 39.  This amounts to routine experimentation, design choices and rearrangement of parts which are obvious to one of ordinary skill in the art at the time of the invention since the base layer could be listed as one of the sheet layers of the snow sliding device.
As to claim 13, the method of claim 12 is taught as seen above.  Claim 13 is rejected for the same reasons as claim 11 above. 
As to claim 14, the method of claim 1 is taught as seen above.  Schenck fails to specifically teach or disclose incorporating a layer of the first material in the plurality of elements.  However, Schenck does teach that “In the same discontinuous manner, the non-Newtonian material may be incorporated into at least one portion of a sidewall, a core and a sheet layer.  The locations described within the laminated ski structure are examples and other location may be used as swell, particularly for a structure that may differ from the typical structure described”- paragraph 39.  This amounts to routine experimentation, design choices and rearrangement of parts which are obvious to one 
As to claim 15, the method of claim 1 is taught as seen above.  Schenck discloses rubber strips but fails to specifically teach or disclose incorporating the first material in an elastomeric strip.  However, Schenck does teach that “In the same discontinuous manner, the non-Newtonian material may be incorporated into at least one portion of a sidewall, a core and a sheet layer.  The locations described within the laminated ski structure are examples and other location may be used as swell, particularly for a structure that may differ from the typical structure described”- paragraph 39.  Incorporating a non-Newtonian material into the rubber strips would amount to routine experimentation, design choices and rearrangement of parts which are obvious to one of ordinary skill in the art at the time of the invention, thereby providing improved stiffness, vibration and dampening features as taught in paragraph 30.
As to claim 22, the method of claim 20 is taught as seen above.  Schenck fails to teach or disclose forming at least a void in the end spacer and inserting the first material into said void as claimed.  However, Schenck does teach that “In the same discontinuous manner, the non-Newtonian material may be incorporated into at least one portion of a sidewall, a core and a sheet layer.  The locations described within the laminated ski structure are examples and other location may be used as swell, particularly for a structure that may differ from the typical structure described”- paragraph 39.  Incorporating a non-Newtonian material into end spacer via filling voids would amount to routine experimentation, design choices and rearrangement of parts .


Response to Arguments
Applicant's arguments filed November 19, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-8 of the Remarks that Schenck fails to specifically teach or disclose the recited method.  This argument is not persuasive since, as seen in the rejection above, Schenck teaches all of the recited method steps, specifically: forming a core, shaping the core, incorporating a first material into said core, placing said core between a base and top surface.   
Applicant argues that Examiner fails to give a sufficient line of reasoning as to why one of ordinary skill would have found the recited rearrangement of parts obvious.  This argument is not persuasive since, as seen in the rejection above, Schenck discloses that the NNM may be incorporated, in a discontinuous manner, into at least one portion of the core, sidewall, sheet layer and the end spacer.  As stated in the rejection above, incorporating the NNM into the end spacer via the use of a void space would amount to routine experimentation to one of ordinary skill in the art at the time of the invention  to provide improved stiffness, vibration and dampening features as taught in paragraph 30.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745